FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SISCA MANEMBU,                                    No. 09-73409

               Petitioner,                        Agency No. A079-195-229

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Sisca Manembu, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the

denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Manembu’s motion to

reopen as untimely where the motion was filed over four years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Manembu failed to present sufficient

evidence of changed circumstances in Indonesia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73409